                                                                     Case 19-12374-KBO           Doc 12     Filed 07/01/20    Page 1 of 13


                                                                                                   Claim Register
                                                                                             In re Dura Operating, LLC
                                                                                                 Case No. 19-12374
                                                                                                        Current General                                  Current 503(b)(9)
                                                                                                                        Current Priority Current Secured                    Current Admin    Total Current
               Creditor Name and Address                   Claim No. Claim Date         Debtor          Unsecured Claim                                   Admin Priority
                                                                                                                         Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                                            Amount                                           Amount
Aaron Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                          863     1/6/2020     Dura Operating, LLC        $10,875.00                                                                           $10,875.00
ACE American Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                                  693     1/3/2020     Dura Operating, LLC             $0.00                            $0.00                             $0.00             $0.00
Ace Machine & Metal Fab Co
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                          862     1/6/2020     Dura Operating, LLC        $37,280.27                                         $3,510.00          $656.25        $41,446.52
Adient PLC, on behalf of itself and its subsidiaries and
affiliates
Dickinson Wright PLLC
Doron Yitzchaki
350 S. Main Street, Suite 300
Ann Arbor, MI 48104                                          703     1/6/2020     Dura Operating, LLC             $0.00                            $0.00                             $0.00             $0.00
AFX Industries, LLC
Lambert Leser
Keith A. Schofner
755 W. Big Beaver Rd.
Suite 410
Troy, MI 48084                                               537     1/3/2020     Dura Operating, LLC       $244,554.52                                       $149,565.58                       $394,120.10
AFX Industries, LLC
Lambert Leser
Keith A. Schofner
755 W. Big Beaver Rd.
Suite 410
Troy, MI 48084                                               884     1/6/2020     Dura Operating, LLC       $244,554.52                                       $149,565.58                       $394,120.10
Allitex LLC
c/o Fair harbor Capital LLC
PO Box 237037
New York, NY 10023                                           403    12/31/2019 Dura Operating, LLC           $11,456.25                                                                           $11,456.25
AMANDA BENT BOLT COMPANY
1120 CIC DRIVE
PO BOX 1027
LOGAN, OH 43138                                              258    12/17/2019 Dura Operating, LLC           $80,521.85                                                                           $80,521.85
Ankura Trust Company, LLC as Agent under that certain
Credit Agreement, dated as of January 21, 2010
Milbank LLP
Attn: Eric Stodola, Andrew Harmeyer
55 Hudson Yards
New York, NY 10001                                           888     1/6/2020     Dura Operating, LLC             $0.00                  $105,811,286.74                                     $105,811,286.74
                                                                                                   Page 1 of 13
                                                                      Case 19-12374-KBO           Doc 12     Filed 07/01/20    Page 2 of 13


                                                                                                    Claim Register
                                                                                              In re Dura Operating, LLC
                                                                                                  Case No. 19-12374
                                                                                                         Current General                                  Current 503(b)(9)
                                                                                                                         Current Priority Current Secured                    Current Admin    Total Current
              Creditor Name and Address                     Claim No. Claim Date         Debtor          Unsecured Claim                                   Admin Priority
                                                                                                                          Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                                             Amount                                           Amount

Antrim Machine Products, Inc. c/o Fair Harbor Capital LLC
PO box 237037
New York, NY 10023                                            413     1/2/2020     Dura Operating, LLC         $2,412.74                                                                           $2,412.74
ARAMARK Uniform & Career Apparel, LLC fka ARAMARK
Uniform & Career Apparel, Inc.
Hawley Troxell Ennis & Hawley LLp
c/o Sheila R. Schwager
P.O. Box 1617
Boise, ID 83701                                               1014    2/19/2020 Dura Operating, LLC           $16,397.85       $1,091.21                                                          $17,489.06
Arbor Oakland Group
c/o Bankruptcy Claims Administrative Sevices, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                           844     1/6/2020     Dura Operating, LLC             $794.47                                         $124.02                          $918.49
Armada Toolworks Ltd.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                           766     1/6/2020     Dura Operating, LLC             $706.20                                                                          $706.20
ASSURANCE OPERATION CORPORATION D/B/A AOC METAL
WORKS
2005 LIBERTY AVENUE
PO BOX 98
LAWRENCEBURG , TN 38464                                       328    12/23/2019 Dura Operating, LLC           $70,733.54                                       $287,065.88                      $357,799.42
ASSURANCE OPERATION CORPORATION D/B/A AOC METAL
WORKS
2005 LIBERTY AVENUE
PO BOX 98
LAWRENCEBURG , TN 38464                                       329    12/23/2019 Dura Operating, LLC           $70,733.54                                       $287,065.88                      $357,799.42
ATMOSPHERE HEAT TREATING, INC
30760 CENTURY DRIVE
WIXOM, MI 48393                                               284    12/19/2019 Dura Operating, LLC           $12,720.44                                                                          $12,720.44
Automatic Spring Products Corporation
Scott Zylstra
803 Taylor Ave
Grand Haven, MI 49417                                         204    12/12/2019 Dura Operating, LLC           $22,909.66                                         $5,848.00                        $28,757.66
BMW GROUP
JAFFE RAITT HEUER & WEISS, P.C.
RICHARD KRUGER, ESQ.
27777 FRANKLIN RD., STE. 2500
SOUTHFIELD, MI 48034                                          420    12/27/2019 Dura Operating, LLC                                            $25,000.00                                         $25,000.00
Bollhoff Inc
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                           856     1/6/2020     Dura Operating, LLC         $5,750.00                                                                           $5,750.00


                                                                                                    Page 2 of 13
                                                               Case 19-12374-KBO           Doc 12     Filed 07/01/20    Page 3 of 13


                                                                                             Claim Register
                                                                                       In re Dura Operating, LLC
                                                                                           Case No. 19-12374
                                                                                                  Current General                                  Current 503(b)(9)
                                                                                                                  Current Priority Current Secured                    Current Admin    Total Current
               Creditor Name and Address             Claim No. Claim Date         Debtor          Unsecured Claim                                   Admin Priority
                                                                                                                   Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                                      Amount                                           Amount
BOLLHOFF, INC.
2705 MARION DRIVE
KENDALLVILLE, IN 46755                                 436    12/30/2019 Dura Operating, LLC            $5,973.48                                                                           $5,973.48
Bombardier Transportation Canada Inc.
Wilson Elser Moskowitz Edelman & Dicker LLP
Mark G. Ledwin, Esq.
1133 Westchester Avenue
New York, NY 10604                                     758     1/3/2020     Dura Operating, LLC             $0.00                                                                               $0.00
Boston Matthews, Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    683     1/6/2020     Dura Operating, LLC         $3,512.00                                                                           $3,512.00
BOURNS, INC
1200 COLOMBIA AVE
RIVERSIDE, CA 92507                                    999     2/6/2020     Dura Operating, LLC         $5,392.80                                                                           $5,392.80
BUDNICK CONVERTING, INC.
200 ADMIRAL WEINEL BLVD
PO BOX 197
COLUMBIA, IL 62236                                     886     1/6/2020     Dura Operating, LLC         $8,903.62                                                                           $8,903.62
Bungartz Christophersen Partnerschaft mbB
Patentanwaelte
Im Mediapark 6a
Cologne 50670
Germany                                                186     12/6/2019 Dura Operating, LLC           $40,548.14                                                                          $40,548.14
Bungartz Christophersen Partnerschaft mbB
Patentanwaelte
Im Mediapark 6a
Cologne 50670
Germany                                                464     1/2/2020     Dura Operating, LLC        $84,997.84                                                                          $84,997.84
Carlex Glass America, LLC
Bass, Berry & Sims PLC
c/o Paul G. Jennings
150 Third Ave. S.
Suite 2800
Nashville, TN 37201                                    556     1/3/2020     Dura Operating, LLC      $4,125,242.00                                                                      $4,125,242.00
China Patent Agent (HK) Ltd
22/F, Great Eagle Center
23 Harbour Road
Wanchai
Hong Kong                                              1026    3/10/2020 Dura Operating, LLC            $3,096.20                                                                           $3,096.20
CHOCTAW-KAUL DISTRIBUTION COMPANY
3540 VINEWOOD STREET
DETRIOT, MI 48208                                      603     1/2/2020     Dura Operating, LLC         $3,242.26                                                                           $3,242.26



                                                                                             Page 3 of 13
                                                                      Case 19-12374-KBO           Doc 12     Filed 07/01/20    Page 4 of 13


                                                                                                    Claim Register
                                                                                              In re Dura Operating, LLC
                                                                                                  Case No. 19-12374
                                                                                                         Current General                                  Current 503(b)(9)
                                                                                                                         Current Priority Current Secured                    Current Admin    Total Current
               Creditor Name and Address                    Claim No. Claim Date         Debtor          Unsecured Claim                                   Admin Priority
                                                                                                                          Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                                             Amount                                           Amount
Chongqing Hoosen Technology Co., Ltd
c/o Max J. Newman
Butzel Long
41000 Woodward Ave.
Stoneridge West
Bloomfield Hills, MI 48304                                    467     1/2/2020     Dura Operating, LLC       $277,020.15                                        $40,433.20                      $317,453.35
Chongqing Hoosen Technology Co., Ltd
c/o Max J. Newman
Butzel Long
41000 Woodward Ave.
Stoneridge West
Bloomfield Hills, MI 48304                                    477     1/2/2020     Dura Operating, LLC       $128,484.94                                        $26,056.21                      $154,541.15
City of Lawrenceburg TN
25 Public Square
Lawrenceburg, TN 38464                                        984     1/24/2020 Dura Operating, LLC                           $84,949.00                                                          $84,949.00
CKP
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue
Suite 240
Cresskill, NJ 07626                                           871     1/6/2020     Dura Operating, LLC         $5,174.81                                                            $997.20        $6,172.01

Coastal Automation and Supply c/o Fair Harbor Capital LLC
P.O. Box 237037
New York, NY 10023                                            468     1/2/2020     Dura Operating, LLC         $4,858.40                                                                           $4,858.40
Connor Corporation
Krieg DeVault LLP
Kay Dee Baird, Esq
One Indiana Square, Suite 2800
Indianapolis, IN 46204                                        640     1/6/2020     Dura Operating, LLC        $44,994.68                                        $40,944.50                        $85,939.18
CRG Financial LLC (As Assignee of Ballman Metals, LLC)
100 Union Avenue
Cresskill, NJ 07626                                           831     1/6/2020     Dura Operating, LLC       $120,331.60                                                                        $120,331.60
CRG Financial LLC (As Assignee of Cornerstone Rack &
Tooling LLC)
100 Union Avenue
Cresskill, NJ 07626                                           855     1/6/2020     Dura Operating, LLC        $24,653.00                                                                          $24,653.00
Department of Treasury - Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346                                   432    12/30/2019 Dura Operating, LLC                                $0.00                                                               $0.00
DUDEK & BOCK SPRING MFG CO
5100 WEST ROOSEVELT ROAD
CHICAGO, IL 60650                                             531     1/3/2020     Dura Operating, LLC        $44,507.97                                                                          $44,507.97
Dura Operating, LLC c/o Fair Harbor Capital LLC
PO Box 237037
New York, NY 10023                                            461    12/31/2019 Dura Operating, LLC           $15,920.00                                                                          $15,920.00
                                                                                                    Page 4 of 13
                                                                         Case 19-12374-KBO           Doc 12     Filed 07/01/20    Page 5 of 13


                                                                                                       Claim Register
                                                                                                 In re Dura Operating, LLC
                                                                                                     Case No. 19-12374
                                                                                                            Current General                                  Current 503(b)(9)
                                                                                                                            Current Priority Current Secured                    Current Admin    Total Current
               Creditor Name and Address                       Claim No. Claim Date         Debtor          Unsecured Claim                                   Admin Priority
                                                                                                                             Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                                                Amount                                           Amount
EFC INTERNATIONAL, INC.
1940 CRAIGSHIRE ROAD
ST. LOUIS, MO 63146                                              678     1/3/2020     Dura Operating, LLC       $173,522.93                                                                        $173,522.93
ENGINEERED CUSTOM LUBRICANTS
3851 EXCHANGE AVE
AURORA, IL 60504                                                 1029    3/26/2020 Dura Operating, LLC            $3,209.40                                                                           $3,209.40
Erbsloeh Aluminum Solutions, Inc.
c/o Max J. Newman
Butzel Long, a Professional Corporation
41000 Woodward
Stoneridge West
Bloomfield Hills, MI 48304                                       325    12/23/2019 Dura Operating, LLC         $1,009,455.02                                                                      $1,009,455.02
Erbsloeh Aluminum Solutions, Inc.
c/o Max J. Newman
Butzel Long, a Professional Corporation
41000 Woodward
Stoneridge West
Bloomfield Hills, MI 48304                                       1027    3/17/2020 Dura Operating, LLC          $542,513.77                                       $505,015.17                     $1,047,528.94
Erin Industries
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              826     1/6/2020     Dura Operating, LLC         $3,800.00                                                                           $3,800.00
Essence Fastening Systems (Shanghai) Co., LTD
Butzel Long
Thomas Radom
41000 Woodward Avenue
Stoneridge West
Bloomfield Hills, MI 48304                                       586     1/3/2020     Dura Operating, LLC       $396,092.55                                        $43,456.85                      $439,549.40
FABRICATED MATERIALS INC
2554 S ROCHESTER RD
ROCHESTER HILLS, MI 48307-3817                                   674     1/3/2020     Dura Operating, LLC         $4,369.49                                                                           $4,369.49
Fair Harbor Capital LLC as asssignee of PROXEMICS
CONSULTING
PO Box 237037
New York, NY 10023                                               189     12/9/2019 Dura Operating, LLC           $12,390.00                                                                          $12,390.00

Fair Harbor Capital LLC assignee of Cedillo Enterprises Inc.
PO Box 237037
New York, NY 10023                                               458    12/31/2019 Dura Operating, LLC           $31,652.50                                                                          $31,652.50
Fair Harbor Capital LLC assignee of Orbis (aka ORBIS DIV OF
MENASHA CORP)
PO Box 237037
New York, NY 10023                                               452    12/31/2019 Dura Operating, LLC           $76,967.08                                                                          $76,967.08



                                                                                                       Page 5 of 13
                                                                         Case 19-12374-KBO           Doc 12     Filed 07/01/20    Page 6 of 13


                                                                                                       Claim Register
                                                                                                 In re Dura Operating, LLC
                                                                                                     Case No. 19-12374
                                                                                                            Current General                                  Current 503(b)(9)
                                                                                                                            Current Priority Current Secured                    Current Admin    Total Current
               Creditor Name and Address                       Claim No. Claim Date         Debtor          Unsecured Claim                                   Admin Priority
                                                                                                                             Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                                                Amount                                           Amount
Fastoco Industries, Inc.
PO Box 141427
Grand Rapids, MI 49514-1427                                      397    12/30/2019 Dura Operating, LLC          $179,168.37                                        $61,290.16                      $240,458.53
Federal Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                                      632     1/3/2020     Dura Operating, LLC               $0.00                          $0.00                             $0.00            $0.00
Ford Motor Company
McGuireWoods LLP
Attn: Mark E. Freedlander
Tower Two-Sixty
260 Forbes Avenue, Suite 1800
Pittsburgh, PA 15222                                             634     1/6/2020     Dura Operating, LLC       $409,645.54                                                                        $409,645.54
Freese Enterprise Inc.
c/o Bankruptcy Claims Administration Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              775     1/6/2020     Dura Operating, LLC         $1,728.00                                                                           $1,728.00
Great Northern Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                                      615     1/3/2020     Dura Operating, LLC               $0.00                          $0.00                             $0.00            $0.00
H & L Tool Company, Inc
32701 Dequindre Rd
Madison Hgts, MI 48071                                           909     1/6/2020     Dura Operating, LLC         $1,364.75                                                                           $1,364.75
Hain Capital Investors Master Fund, Ltd as Transferee of Air
Charter Service, Inc.
Attn: Cheryl Eckstein
301 Route 17, 7th Floor
Rutherford, NJ 07070                                              43     11/7/2019 Dura Operating, LLC          $330,750.00                                                                        $330,750.00
Hain Capital Investors Master Fund, Ltd as Transferee of
Hexagon Metrology Inc
Attn: Cheryl Eckstein
301 Route 17, 7th Floor
Rutherford, NJ 07070                                              33     11/6/2019 Dura Operating, LLC           $62,278.00                                                                          $62,278.00
Informs, Inc.
13055 Riley Street, Suite 10
Holland, , MI 49424                                              210    12/12/2019 Dura Operating, LLC                $533.05                                                                          $533.05
Kenwal Steel Corp.
Brooks Wilkins Sharkey & Turco PLLC
c/o Matthew E. Wilkins
401 S. Old Woodward Ave., Suite 400
Birmingham, MI 48009                                             749     1/6/2020     Dura Operating, LLC       $275,372.33                                       $141,415.94                      $416,788.27


                                                                                                       Page 6 of 13
                                                               Case 19-12374-KBO           Doc 12     Filed 07/01/20    Page 7 of 13


                                                                                             Claim Register
                                                                                       In re Dura Operating, LLC
                                                                                           Case No. 19-12374
                                                                                                  Current General                                  Current 503(b)(9)
                                                                                                                  Current Priority Current Secured                    Current Admin    Total Current
               Creditor Name and Address             Claim No. Claim Date         Debtor          Unsecured Claim                                   Admin Priority
                                                                                                                   Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                                      Amount                                           Amount
Kenwal Steel Corp.
Brooks Wilkins Sharkey & Turco PLLC
C/o Matthew E. Wilkins
401 S. Old Woodward Ave., Suite 400
Birmingham, MI 48009                                   975     1/22/2020 Dura Operating, LLC          $275,372.33                                       $141,415.94                      $416,788.27
Kernells Automatic Machining
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    750     1/6/2020     Dura Operating, LLC        $12,287.50                                                                          $12,287.50
L&P Financial Services
Butzel Long, P.C.
c/o Max Newman
41000 Woodward Ave
Stoneridge West
Bloomfield Hills, MI 48304                             466     1/2/2020     Dura Operating, LLC       $141,212.35                                        $58,021.94                      $199,234.29
Lakeside Casting Solutions
2 Lakeside Drive
Monroe City, MO 63456                                  344    12/26/2019 Dura Operating, LLC           $26,692.58                                        $20,717.81                        $47,410.39
Laurent & Charras
c/o Lippes Mathias Wexler Friedman LLP
Attn: John A. Mueller
50 Fountain Plaza, Suite 1700
Buffalo, NY 14202                                      522     1/2/2020     Dura Operating, LLC       $148,049.46                                                                        $148,049.46
Lean Process Imprvmnt Conslt
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    763     1/6/2020     Dura Operating, LLC        $61,388.80                                                                          $61,388.80
Macon County Shelterd Works
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    875     1/6/2020     Dura Operating, LLC             $825.00                                                                          $825.00
MARSH INDUSTRIES INC
49680 LEONA DR
CHESTERFIELD, MI 48051-2475                            830     1/7/2020     Dura Operating, LLC         $4,970.00                                                                           $4,970.00
McClain Tool & Technology
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    820     1/6/2020     Dura Operating, LLC             $932.40                                                                          $932.40
Mercedes-Benz AG
Burr & Forman LLP
Derek F. Meek, Esq.
420 20th Street North, Ste 3400
Birmingham, AL 35203                                   679     1/6/2020     Dura Operating, LLC                                              $0.00                        $50,000.00       $50,000.00



                                                                                             Page 7 of 13
                                                               Case 19-12374-KBO           Doc 12     Filed 07/01/20    Page 8 of 13


                                                                                             Claim Register
                                                                                       In re Dura Operating, LLC
                                                                                           Case No. 19-12374
                                                                                                  Current General                                  Current 503(b)(9)
                                                                                                                  Current Priority Current Secured                    Current Admin    Total Current
               Creditor Name and Address             Claim No. Claim Date         Debtor          Unsecured Claim                                   Admin Priority
                                                                                                                   Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                                      Amount                                           Amount
Mercedes-Benz US international, LLC
Burr & Forman LLP
Derek F. Meek
420 20th Street North, Ste 3400
Birmingham, AL 35203                                   701     1/6/2020     Dura Operating, LLC                                              $0.00                        $50,000.00       $50,000.00
MG MACHINE
LISA KNIGHT
PO BOX 620
1232 E. CAMBRIDGE
BELTON, MO 64012                                       816     1/6/2020     Dura Operating, LLC             $336.00                                                                          $336.00
MISCHKE, RON
CUSTOMER SUPPORT ENGINEERING
4125 DOUGALL AVE.
WINDSOR, ON N9GIX5
CANADA                                                 849     1/6/2020     Dura Operating, LLC         $2,560.00                                                                           $2,560.00
Missouri Department of Revenue
PO Box 475
Jefferson City, MO 65105                               307    12/20/2019 Dura Operating, LLC                  $0.00                                                                             $0.00
Modern Automation
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    928     1/6/2020     Dura Operating, LLC             $656.92                                                                          $656.92
NIAGARA LASALLE CORPORATION
1412 - 150TH STREET
HAMMOND, IN 46327                                      312    12/23/2019 Dura Operating, LLC           $18,767.41                                                                          $18,767.41
Orbitform
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Aveune, Suite 240
Cresskill, NJ 07626                                    925     1/6/2020     Dura Operating, LLC             $615.00                                                                          $615.00
Parker-Hannifin Corporation
Sandra J. Sberna
Credit Analyst Corp.H.Q.
6035 Parkland Blvd.
Cleveland, OH 44124                                    236    12/16/2019 Dura Operating, LLC            $1,314.19                                                                           $1,314.19
PA-TED SPRING CO. INC
137 VINCENT P. KELLY ROAD
BRISTOL, CT 06010                                      490     1/3/2020     Dura Operating, LLC        $92,863.99                                                                          $92,863.99
Patriarch Partners Management Group, LLC
Skadden, Arps, Slate, Meagher & Flom LLP
Attn: Carl T. Tullson
920 North King Street
Wilmington, DE 19801                                   799     1/6/2020     Dura Operating, LLC      $1,484,996.56                                                                      $1,484,996.56




                                                                                             Page 8 of 13
                                                               Case 19-12374-KBO           Doc 12     Filed 07/01/20    Page 9 of 13


                                                                                             Claim Register
                                                                                       In re Dura Operating, LLC
                                                                                           Case No. 19-12374
                                                                                                  Current General                                  Current 503(b)(9)
                                                                                                                  Current Priority Current Secured                    Current Admin    Total Current
               Creditor Name and Address             Claim No. Claim Date         Debtor          Unsecured Claim                                   Admin Priority
                                                                                                                   Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                                      Amount                                           Amount
Paul & Albrecht
Stresemannallee 4b
Neuss 41460
Germany                                                597     1/6/2020     Dura Operating, LLC         $1,435.29                                                                           $1,435.29
Perfection Spring & Stamping
PO Box 275
1449 East Algonquin Road
Mount Prospect, IL 60056-0275                          715     1/3/2020     Dura Operating, LLC       $271,578.75                                        $68,243.13                      $339,821.88
Porter Precision
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    937     1/6/2020     Dura Operating, LLC             $772.20                                                                          $772.20
Quality Tool Company
577 Mel Simon Drive
Toledo, OH 43612                                       442    12/30/2019 Dura Operating, LLC            $3,160.17                                                                           $3,160.17
Reising Ethington PC
c/o Max J. Newman
Butzel Long
41000 Woodward Ave
Bloomfield Hills, MI 48304                             310    12/23/2019 Dura Operating, LLC                                           $140,570.50                                       $140,570.50
Revere Plastic Systems, LLC
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    927     1/6/2020     Dura Operating, LLC        $12,632.45                                         $7,731.02        $2,500.65       $22,864.12
Robbins & Bohr, LLC
Joseph W. Robbins, Sr
420 Hudson Rd
P.O. Box 4046
Chattanooga, TN 37405                                  361    12/26/2019 Dura Operating, LLC            $8,649.33                                                                           $8,649.33
Robbins & Bohr, LLC
Joseph W. Robbins, Sr
420 Hudson Rd
P.O. Box 4046
Chattanooga, TN 37405                                  365    12/26/2019 Dura Operating, LLC            $1,143.51                                                                           $1,143.51
Samtec, Inc
Allen Platt, Esq. General Counsel
520 Park East Boulevard
New Albany, IN 47150                                   549     1/3/2020     Dura Operating, LLC        $18,817.70                                         $9,176.05                        $27,993.75
Schneider National Inc
Attn: Credit Dept
3101 Packerland Dr
Green Bay, WI 54313                                    272    12/19/2019 Dura Operating, LLC           $69,829.91                                                                          $69,829.91




                                                                                             Page 9 of 13
                                                                 Case 19-12374-KBO            Doc 12    Filed 07/01/20    Page 10 of 13


                                                                                                Claim Register
                                                                                          In re Dura Operating, LLC
                                                                                              Case No. 19-12374
                                                                                                     Current General                                  Current 503(b)(9)
                                                                                                                     Current Priority Current Secured                    Current Admin    Total Current
              Creditor Name and Address                 Claim No. Claim Date         Debtor          Unsecured Claim                                   Admin Priority
                                                                                                                      Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                                         Amount                                           Amount
Securit Metal Products Co.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                       798     1/6/2020     Dura Operating, LLC         $2,445.00                                         $1,222.50                         $3,667.50
Semblex Corporation
900 N. Church Road
Elmhurst, IL 60126                                        662     1/2/2020     Dura Operating, LLC         $7,109.38                                           $553.86                         $7,663.24
SETSA - Sociedade de Engenharia e Transformacao, S.A.
SOCIEDADE DE ENGENHARIA E TR
RUA AUGUSTO COSTA PICASSINOS
MARINHA GRANDE 2430-463
PORTUGAL                                                  239    11/19/2019 Dura Operating, LLC          $139,200.00                                                                        $139,200.00
Siemens Industry Software Inc.
8005 S.W. Boeckman Road
Wilsonville, OR 97070                                     587     1/3/2020     Dura Operating, LLC        $62,794.37                                                                          $62,794.37
Siemens Industry Software Inc.
8005 S.W. Boeckman Road
Wilsonville, OR 97070                                     790     1/6/2020     Dura Operating, LLC        $46,847.56                                                                          $46,847.56
Solvay Mexicana S. de R.L. de C.V.
Solvay USA, INC
504 Carnegie Center
Princeton, NJ 08540                                        40    11/12/2019 Dura Operating, LLC           $11,766.86                                                                          $11,766.86
Spring Dynamics Inc.
c/o Max J. Newman
Butzel Long
41000 Woodward Ave.
Stoneridge West
Bloomfield Hills, MI 48304                                608     1/6/2020     Dura Operating, LLC        $64,950.31                                        $11,180.75                        $76,131.06
Sugar Creek Enterprise LLC
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                       839     1/6/2020     Dura Operating, LLC         $3,754.94                                                            $158.96        $3,913.90
SWD, Inc.
Attn: R Dieken & R Delawder
910 S. Stiles Dr.
Addison, IL 60101                                         962     1/13/2020 Dura Operating, LLC           $86,747.69                                                                          $86,747.69
Teknor Apex Company
Attn: Bruce Galletly
Director of Credit
505 Central Avenue
Pawtucket, RI 02861-1900                                  417    12/27/2019 Dura Operating, LLC          $120,198.91                                        $25,368.12                      $145,567.03




                                                                                                Page 10 of 13
                                                              Case 19-12374-KBO            Doc 12    Filed 07/01/20    Page 11 of 13


                                                                                             Claim Register
                                                                                       In re Dura Operating, LLC
                                                                                           Case No. 19-12374
                                                                                                  Current General                                  Current 503(b)(9)
                                                                                                                  Current Priority Current Secured                    Current Admin    Total Current
               Creditor Name and Address             Claim No. Claim Date         Debtor          Unsecured Claim                                   Admin Priority
                                                                                                                   Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                                      Amount                                           Amount
THE ACME SPRING C LIMITED
BRANDON WAY
WEST MIDLANDS
WEST BROMWICH B70 9PQ
UNITED KINGDOM                                         599     1/3/2020     Dura Operating, LLC        $15,500.00                                                                          $15,500.00
The Crown Group, Inc.
Babst Calland
Attn: EKD/DWR
Two Gateway Center, 7th Floor
Pittsburgh, PA 15222                                   631     1/6/2020     Dura Operating, LLC        $68,154.00                                        $12,000.00                        $80,154.00
The EMC Shop
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    854     1/6/2020     Dura Operating, LLC        $56,125.00                                                                          $56,125.00
Thunder Mfg. USA Inc.
Jaffe Raitt Heuer & Weiss, P.C.
Attn: Paul R. Hage
27777 Franklin, Suite 2500
Southfield, MI 48034                                   320    12/23/2019 Dura Operating, LLC          $168,244.65                                        $34,455.79                      $202,700.44
TOAGOSEI AMERICA, INC.
1450 WEST MAIN STREET
WEST JEFFERSON, OH 43162                               228    12/16/2019 Dura Operating, LLC           $19,151.00                                                                          $19,151.00
Total Quality Logistics, LLC
Attn: Joseph Wells, Asst. Corp. Counsel
4289 Ivy Pointe Blvd.
Cincinnati , OH 45245                                  453    12/31/2019 Dura Operating, LLC           $76,251.38                                                         $28,768.65     $105,020.03
Trelleborg Building Systems
Clark Hill PLC
Attn: Shannon L. Deeby
151 S. Old Woodward Avenue
Suite 200
Brimingham, MI 48009                                   570     1/3/2020     Dura Operating, LLC        $94,406.43                                         $8,688.64       $12,150.03     $115,245.10
Tri Matic Spring Co.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    785     1/6/2020     Dura Operating, LLC              $864.18       $61.93                            $61.93                          $988.04
TRIGO Quality Soultions US Inc.
50459 CENTRAL INDUSTRIAL DR
SHELBY TOWNSHIP, MI 48315                              970     1/17/2020 Dura Operating, LLC           $26,024.53                                                                          $26,024.53
U.S. Customs and Border Protection
Attn: Revenue Division, Bankruptcy Team
6650 Telecom Dr., Suite 100
Indianapolis, IN 46278                                 1035    4/10/2020 Dura Operating, LLC                                $0.00                                                               $0.00



                                                                                             Page 11 of 13
                                                              Case 19-12374-KBO            Doc 12    Filed 07/01/20    Page 12 of 13


                                                                                             Claim Register
                                                                                       In re Dura Operating, LLC
                                                                                           Case No. 19-12374
                                                                                                  Current General                                  Current 503(b)(9)
                                                                                                                  Current Priority Current Secured                    Current Admin    Total Current
               Creditor Name and Address             Claim No. Claim Date         Debtor          Unsecured Claim                                   Admin Priority
                                                                                                                   Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                                      Amount                                           Amount
Universal Polymer & Rubber Ltd.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    787     1/6/2020     Dura Operating, LLC        $57,639.79                                        $44,860.68          $764.40     $103,264.87
VALLEY TOOL & DIE STAMPINGS, INC.
6408 WEST US 24
LOGANSPORT, IN 46947                                   507     1/3/2020     Dura Operating, LLC        $12,079.34                                                                          $12,079.34
Vendor Recovery Fund IV, LLC
PO Box 669
Smithtown, NY 11787                                    656     1/6/2020     Dura Operating, LLC        $13,382.61                                                                          $13,382.61
Vendor Recovery Fund IV, LLC
PO Box 669
Smithtown, NY 11787                                    696     1/6/2020     Dura Operating, LLC         $4,777.00                                                                           $4,777.00
Vendor Recovery Fund IV, LLC
PO Box 669
Smithtown, NY 11787                                    745     1/6/2020     Dura Operating, LLC        $46,500.00                                                                          $46,500.00
Viking Products, Inc.
3710 Northridge Drive NW
Grand Rapids, MI 49544                                 149    11/27/2019 Dura Operating, LLC            $3,593.10                                                                           $3,593.10
Vitrica S.A De C.V.
Jaffe Raitt Heuer & Weiss, P.C.
Attn: Paul R. Hage
27777 Franklin, Suite 2500
Southfield, MI 48034                                   326    12/23/2019 Dura Operating, LLC           $52,095.03                                        $15,572.93                        $67,667.96
Vivacqua Law, PLLC
3101 E. Eisenhower Parkway
Ann Arbor, MI 48108                                    277    12/19/2019 Dura Operating, LLC          $452,933.00                                                                        $452,933.00
VM COMP
114 BUCURESTI-PITESTI RD.
STEFANESTI - ARGES 117715
ROMANIA                                                524     1/2/2020     Dura Operating, LLC         $7,176.14                                                                           $7,176.14
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                                    16    10/30/2019 Dura Operating, LLC            $8,931.14                                                                           $8,931.14
Wald, LLC
W. Timothy Miller, Taft Law
425 Walnut St., Suite 1800
Cincinnati, OH 45103                                   621     1/3/2020     Dura Operating, LLC        $95,649.35                                                                          $95,649.35
Wells Fargo Equipment Finance, Inc.
c/o Wells Fargo Vendor Financial Services LLC
1010 Thomas Edison Blvd, SW
Cedar Rapids, IA 52404                                 694     1/6/2020     Dura Operating, LLC                                        $181,777.62                                       $181,777.62




                                                                                             Page 12 of 13
                                                              Case 19-12374-KBO            Doc 12    Filed 07/01/20    Page 13 of 13


                                                                                             Claim Register
                                                                                       In re Dura Operating, LLC
                                                                                           Case No. 19-12374
                                                                                                  Current General                                  Current 503(b)(9)
                                                                                                                  Current Priority Current Secured                    Current Admin    Total Current
               Creditor Name and Address             Claim No. Claim Date         Debtor          Unsecured Claim                                   Admin Priority
                                                                                                                   Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                                      Amount                                           Amount
Westchester Fire Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                            619     1/3/2020     Dura Operating, LLC                $0.00                         $0.00                             $0.00            $0.00
Whitlam Group
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    869     1/6/2020     Dura Operating, LLC              $690.00                                                                         $690.00
Workday, Inc.
6110 Stoneridge Mall Road
Pleasanton, CA 94588                                   912     1/6/2020     Dura Operating, LLC       $599,145.00                                                                        $599,145.00
Wright Plastic Products Co, LLC
201 E Condensery Road
Sheridan, MI 48884                                     960     1/10/2020 Dura Operating, LLC          $245,533.95                                       $122,758.30                      $368,292.25
Wright Plastic Products Co, LLC
201 E Condensery Road
Sheridan, MI 48884                                     1036    4/20/2020 Dura Operating, LLC          $382,113.75                                       $112,758.30                      $494,872.05
Wright Plastic Products Co, LLC
201 E Condensery Road
Sheridan, MI 48884                                     1038    4/20/2020 Dura Operating, LLC          $382,113.75                                       $112,758.30                      $494,872.05
Zohar II 2005-1, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, James L. Patton, Ryan M. Bartley
1000 North King Street
Wilmington , DE 19801                                  732     1/6/2020     Dura Operating, LLC                                              $0.00                                              $0.00
Zohar III, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, Ryan M. Bartley, Rodney Square
1000 North King Street
Wilmington, DE 19801                                   729     1/6/2020     Dura Operating, LLC                                              $0.00                                              $0.00




                                                                                             Page 13 of 13
